Citation Nr: 0504267	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from March 15, 1945, to 
March 23, 1945.  He died on April [redacted], 1960, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, that denied 
the above claim.


FINDING OF FACT

A disability related to active military service was not the 
principal or a contributory cause of death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of an August 2002 development letter from the 
RO to the appellant.  The appellant was told of what was 
required to substantiate her claim and of her and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  An additional development letter was 
sent in November 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's available service 
records and the terminal treatment records.  The veteran died 
nearly 45 years ago, and the appellant has not identified the 
existence of any outstanding evidence relevant to the claim.  
Her responses to the development letters only reiterate her 
contentions. 

It is clear the veteran died of tuberculosis, but the 
evidentiary record does not show that the veteran's 
tuberculosis was associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or was otherwise associated 
with military service.  That the veteran is deceased does not 
by itself trigger the Secretary's obligation under § 5103A(d) 
of providing a medical examination or obtaining a medical 
opinion.  Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), and Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Analysis

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

A civil registrar letter dated in April 1996 certifies the 
veteran died on April [redacted], 1960.  The cause of death is listed 
simply as tuberculosis; no other causes of death were 
reported.  The veteran had no service-connected disabilities 
during his lifetime.

Other than the registrar's certification of death, the only 
post-service evidence of record establishes treatment for 
tuberculosis beginning in September 1957 and ending in April 
1960, ten days prior to the veteran's death.

The appellant acknowledges that the onset of tuberculosis 
occurred twelve years after service but contends that such an 
onset was still within a period of time that one could 
reasonably assume it was related to service. 

The appellant's medical opinions are accorded no probative 
weight, as neither a layperson nor the Board is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
this case, there is no competent medical opinion of record 
indicating that tuberculosis was related to the veteran's 
eight days of active service, and it is significant that 
there is no competent evidence showing the existence of 
tuberculosis prior to 1957.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  The most 
probative evidence of record is the Affidavit for Philippine 
Army Personnel, completed in December 1946, in which the 
veteran denied incurring any wounds or illnesses in service; 
this too weighs heavily against the claim.   

Tuberculosis may also be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first three years following active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  As 
discussed above, the appellant does not contend and the 
evidence does not show tuberculosis manifested within the 
first three years following service. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   
The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


